         Case 1:18-cv-00443-LY Document 96-1 Filed 07/02/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

JONATHAN LANGLEY,                     )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )               Case No. 1:18-cv-00443-LY
                                      )
INTERNATIONAL BUSINESS                )
MACHINES CORPORATION,                 )
                                      )
      Defendant.                      )
_____________________________________ )

 [PROPOSED] ORDER DENYING PLAINTIFF’S MOTION TO COMPEL REQUESTS
   FOR PRODUCTION AND DEPOSITIONS AND FOR LEAVE TO EXCEED TEN
         DEPOSITIONS AND TO EXTEND THE DISCOVERY PERIOD

       Before the Court is Plaintiff’s Motion to Compel Requests for Production and

Depositions and for Leave to Exceed Ten Depositions and to Extend the Discovery Period. Dkt.

No. 86. The Court has considered Plaintiff’s Motion, Defendant’s Response, and any reply

thereto and concludes that the Motion shall be DENIED in its entirety. Accordingly,

   1. Plaintiff’s Motion to compel the production of documents is DENIED.

   2. Plaintiff’s Motion to compel depositions is DENIED.

   3. Plaintiff’s Motion for leave to exceed ten depositions is DENIED.

   4. Plaintiff’s Motion to extend the discovery period is DENIED.

IT IS SO ORDERED.




Dated: _____________________                      __________________________________
                                                  THE HONORABLE ANDREW AUSTIN
                                                  UNITED STATES MAGISTRATE JUDGE
